STRAS, Justice
(dissenting).
The question presented by this case is whether Minn.Stat. § 609.505, subd. 2 (2010), is a law unconstitutionally “abridging the freedom of speech” under the First Amendment to the United States Constitution. The court concludes that subdivision 2 fully comports with the Constitution, but does so only after rewriting the statute. Construing the statute as written, I would hold that subdivision 2 is an unconstitutional content- and viewpoint-based restriction on core First Amendment speech. Therefore, I respectfully dissent.
I.
In answering the constitutional question presented by this case, the first step is to determine the kind and extent of speech regulated by Minn.Stat. § 609.505, subd. 2. Subdivision 2 states as follows:
Whoever informs, or causes information to be communicated to, a peace officer, whose responsibilities include investigating or reporting police misconduct, that a peace officer, as defined in section 626.84, subdivision 1, paragraph (c), has committed an act of police misconduct, knowing that the information is false, is guilty of a crime....
Subdivision 2 requires proof of only four elements. In order to obtain a conviction, the State must prove the defendant (1) informed or caused information to be communicated to (2) a peace officer, whose responsibilities include investigating or reporting police misconduct, (3) that a peace officer committed an act of police misconduct, (4) knowing the information communicated is false. The statute is unambiguous, and it has no other requirements.
The court largely agrees with my reading of subdivision 2. Yet, rather than applying the statutory provision as written, the court engrafts two additional elements onto subdivision 2 that are absent from the text of the statute. First, that a defendant must communicate the alleged act of police misconduct to a different peace officer than the officer against whom the misconduct is alleged. Second, that the officer receiving the communication must reasonably understand the communication to refer to a specific individual. The court does so to support its conclusion that subdivision 2 criminalizes only common law defamation, an unprotected category of speech *116under the First Amendment. The court’s analysis, however, forces a square peg in a round hole. And the court concedes as much: “the statute, as written ..., fails to fulfill the first element of defamation: publication to a third person. The statute also fails to fulfill the fourth element [of defamation] because it does not require the statement to be ‘of and concerning’ a specific individual.” (Emphasis added).
In adopting a limiting construction, the court appears to rely on the canon of constitutional avoidance, which provides that, “[w]here possible,” we “should interpret a statute to preserve its constitutionality.” Hutchinson Tech., Inc. v. Comm’r of Revenue, 698 N.W.2d 1, 18 (Minn.2005); see also United States v. Jin Fuey Moy, 241 U.S. 394, 401, 36 S.Ct. 658, 60 L.Ed. 1061 (1916) (“A statute must be construed, if fairly possible, so as to avoid not only the conclusion that it is unconstitutional but also grave doubts upon that score.”). However, the canon of constitutional avoidance — like other canons of statutory construction — may not be used to circumvent a statute’s plain meaning. See, e.g., FCC v. Fox Television Stations, Inc., 556 U.S. 502, 516, 129 S.Ct. 1800, 173 L.Ed.2d 738 (2009) (describing the canon of constitutional avoidance as an “interpretive tool, counseling that ambiguous statutory language be construed to avoid serious constitutional doubts” (emphasis added)); George Moore Ice Cream Co. v. Rose, 289 U.S. 373, 379, 53 S.Ct. 620, 77 L.Ed. 1265 (1933) (“[A]voidance of a [constitutional] difficulty will not be pressed to the point of disingenuous evasion.”).
In this case, the court applies the canon of constitutional avoidance beyond its permissible scope by giving subdivision 2 an unreasonable construction.1 In fact, by engrafting two additional elements onto the text of subdivision 2, the court effectively rewrites the statute. The court’s decision may save the statute’s constitutionality, but it does so at the expense of ignoring the actual words used by the Legislature. Under the court’s application of the canon of constitutional avoidance, this court now possesses the power to preserve, solely at our discretion, statutes that would otherwise be unconstitutional, simply by adding our own limiting language. The court’s approach is inconsistent with the proper, limited role of the judiciary.2 See Clark v. Mariinez, 543 *117U.S. 371, 385, 125 S.Ct. 716, 160 L.Ed.2d 734 (2005) (“The canon of constitutional avoidance comes into play only when, after the application of ordinary textual analysis, the statute is found to be susceptible of more than one construction; and the canon functions as a means of choosing between them.”)) United States v. Del. & Hudson Co., 213 U.S. 366, 408, 29 S.Ct. 527, 53 L.Ed. 836 (1909) (prohibiting the application of the canon of constitutional avoidance when a statute is unambiguous and the unambiguous interpretation results in the unconstitutionality of the statute).
The court justifies its approach by relying primarily on two decisions of the Supreme Court of the United States. In one, the Court examined the constitutionality of a state statute regulating offensive speech, Chaplinsky v. New Hampshire, 315 U.S. 568, 62 S.Ct. 766, 86 L.Ed. 1031 (1942), and in the other, the constitutionality of a municipal ordinance criminalizing bias-motivated expression, R.A.V. v. City of St. Paid, 505 U.S. 377, 112 S.Ct. 2538, 120 L.Ed.2d 305 (1992). In answering the First Amendment questions presented in each case, the Court deferred to the limiting constructions given to those statutes by each state’s highest court. See R.A.V., 505 U.S. at 381, 112 S.Ct. 2538; Chaplinsky, 315 U.S. at 572, 62 S.Ct. 766. It is therefore true that our construction of a state statute binds the Supreme Court. See, e.g., Johnson v. Fankell, 520 U.S. 911, 916, 117 S.Ct. 1800, 138 L.Ed.2d 108 (1997) (“Neither this Court nor any other federal tribunal has any authority to place a construction on a state statute different from the one rendered by the highest court of the State.”). But just because the Supreme Court must defer to our interpretation of a state statute does not mean that we should rewrite a criminal statute to avoid a difficult constitutional question.3 To my knowledge, the Court has never suggested that the constitutional avoidance canon permits courts to engraft two new elements onto a criminal offense. To the contrary, the Court has recognized that employing the canon to rewrite an other*118wise unambiguous statute constitutes “a serious invasion of the legislative domain.” United States v. Stevens, — U.S. -, 130 S.Ct. 1577, 1592, 176 L.Ed.2d 435 (2010) (citation omitted) (internal quotations marks omitted); see also United States v. Reese, 92 U.S. 214, 221, 23 L.Ed. 563 (1875) (recognizing that judicially modifying a statute improperly substitutes “the judicial for the legislative department of the government”).
In contrast to the court’s approach, I would not rewrite subdivision 2 to fit into common law defamation in order to evade constitutional scrutiny. Instead, I would give the statute its plain and ordinary meaning. Accordingly, the relevant constitutional question is not whether the State may regulate defamation, but whether the State may broadly criminalize knowingly false statements regarding police misconduct.
II.
Answering that question first requires determining the applicable standard of review. The threshold step in determining the standard of review is to decide whether the statute regulates protected or unprotected speech. If the statute regulates protected speech in a non-content-neutral fashion, then the court must subject the statute to strict scrutiny, which requires the State to show a compelling interest justifying the statute and that the statute is narrowly tailored to achieve that compelling interest. See Brown v. Entm’t Merchs. Ass’n, — U.S. -, 131 S.Ct. 2729, 2738, 180 L.Ed.2d 708 (2011); United States v. Playboy Entm’t Grp., Inc., 529 U.S. 803, 813, 120 S.Ct. 1878, 146 L.Ed.2d 865 (2000). On the other hand, if the statute regulates unprotected speech in a non-content-neutral fashion — which is the conclusion the court reaches about subdivision 2 — then the court must apply the framework of R.A.V. v. City of St. Paul, 505 U.S. 377, 112 S.Ct. 2538, 120 L.Ed.2d 305 (1992), to determine the statute’s constitutionality.4
A.
The First Amendment states that “Congress shall make no law ... abridging the freedom of speech.” U.S. Const, amend I. These words are broad, categorical, and arguably absolute. Yet the Supreme Court has recognized that certain categories of speech-including “[incitement]; obscenity; defamation; speech integral to criminal conduct; so-called ‘fighting words’; child pornography; fraud; true threats; and speech presenting some grave and imminent threat the government has a power to prevent” — are unprotected. United States v. Alvarez, — U.S. -, 132 S.Ct. 2537, 2544, 183 L.Ed.2d 574 (2012) (plurality opinion) (internal citations omitted); see also United States v. Stevens, - U.S. -, 130 S.Ct. 1577, 1584, 176 L.Ed.2d 435 (2010) (including a similar list). It is undisputed that subdivision 2 does not regulate expression that is “directed to inciting or producing imminent lawless action,” Brandenburg v. Ohio, 395 U.S. 444, 447, 89 S.Ct. 1827, 23 L.Ed.2d 430 (1969), is obscene, Roth v. United States, 354 U.S. 476, 485, 77 S.Ct. 1304, 1 L.Ed.2d 1498 (1957), is integral to criminal conduct, Giboney v. Empire Storage & Ice Co., 336 U.S. 490, 498, 69 S.Ct. 684, 93 L.Ed. 834 (1949), is fraudulent, Illinois ex rel. Madigan v. Telemarketing Assocs., Inc., 538 U.S. 600, 620, 123 S.Ct. 1829, 155 L.Ed.2d 793 (2003), qualifies as fighting words, Chaplinsky v. New Hampshire, 315 *119U.S. 568, 572, 62 S.Ct. 766, 86 L.Ed. 1031 (1942), is a true threat, Watts v. United States, 394 U.S. 705, 708, 89 S.Ct. 1399, 22 L.Ed.2d 664 (1969) (per curiam), or is speech presenting a grave and imminent threat, Near v. Minnesota ex rel. Olson, 283 U.S. 697, 716, 51 S.Ct. 625, 75 L.Ed. 1357 (1931). Nor, as I conclude above, is subdivision 2 limited solely to the regulation of defamatory speech.
1.
Subdivision 2 criminalizes knowingly false statements of fact. See State v. Crawley, 789 N.W.2d 899, 903 (Minn.App.2010) (referring to the category of speech criminalized by subdivision 2 as the “intentional lie” (emphasis omitted)). The threshold constitutional question is whether such statements are categorically unprotected under the First Amendment.
In United States v. Alvarez, the Supreme Court answered that question, concluding that knowing falsehoods are not a separate category of unprotected speech. Specifically, the question in Alvarez was the constitutionality of the Stolen Valor Act, 18 U.S.C. § 704(b), (c) (2006), which made it a crime for a person to falsely claim the receipt of a military decoration or medal. Alvarez, 132 S.Ct. at 2542 (plurality opinion). No opinion garnered a majority of the Court, but six Justices agreed that knowing falsehoods are not categorically unprotected. See id. at 2546-47; see also id. at 2553 (Breyer, J., concurring). The plurality (authored by Justice Kennedy and joined by Chief Justice Roberts and Justices Ginsburg and Sotomayor) squarely “rejectfed] the notion that false speech should be in a general category that is presumptively unprotected.” Id. at 2546-47 (plurality opinion). Although the Court had occasionally suggested that false statements of fact are entitled to lesser First Amendment protection, the plurality rejected a categorical approach because “some false statements are inevitable if there is to be an open and vigorous expression of views in public and private conversation.” Id. at 2544. To hold otherwise, the plurality explained, “would endorse government authority to compile a list of subjects about which false statements are punishable.” Id. at 2547. Such broad and far-reaching governmental power would have “no clear limiting principle,” resembling Oceania’s Ministry of Truth from George Orwell’s 1981. Id.
The opinion concurring in the judgment (authored by Justice Breyer and joined by Justice Kagan), which is arguably the binding rationale of Alvarez, largely eschewed a “strict categorical analysis.” Id. at 2551 (Breyer, J., concurring); see also Marks v. United States, 430 U.S. 188, 193, 97 S.Ct. 990, 51 L.Ed.2d 260 (1977) (“When a fragmented Court decides a case and no single rationale explaining the result enjoys the assent of five Justices, the holding of the Court may be viewed as that position taken by those Members who concurred in the judgments on the narrowest grounds.... ” (citation omitted) (internal quotation marks omitted)). Yet the reasoning of Justice Breyer’s concurring opinion makes clear that knowing falsehoods are entitled to First Amendment protection. Indeed, the concurrence explained that the Court’s prior statements on the lesser First Amendment value of false statements could not be read to “mean no protection at all” because such statements can “serve useful human objectives” in social, public, technical, philosophical, and scientific contexts. Alvarez, 132 S.Ct. at 2553 (internal quotation marks omitted). Moreover, in applying intermediate scrutiny rather than the R.A.V. framework applicable to categorically unprotected speech, the concurrence necessarily concluded that false statements are entitled to some First Amendment protection. See *120id. at 2552 (applying intermediate scrutiny in reviewing the Stolen Valor Act); see also infra n. 6 (discussing Justice Breyer’s application of intermediate scrutiny in Alvarez ).
Accordingly, we are bound by the conclusion of a majority of Justices in Alvarez that knowing falsehoods are not categorically unprotected under the First Amendment. See State v. Brist, 812 N.W.2d 51, 54 (Minn.2012) (“Supreme Court precedent on matters of federal law, including the interpretation and application of the United States Constitution, is binding on this court”).
2.
Moreover, even if some of the speech criminalized by Minn.Stat. § 609.505, subd. 2, is constitutionally unprotected, the statute nevertheless risks First Amendment harm because it has a “chilling effect” on other, more valuable protected speech. Phila. Newspapers, Inc. v. Hepps, 475 U.S. 767, 777, 106 S.Ct. 1558, 89 L.Ed.2d 783 (1986); see also Alvarez, 132 S.Ct. at 2553 (Breyer, J., concurring) (discussing the need for “breathing room” for more valuable speech); id. at 2563 (Alito, J., dissenting) (explaining the need to “extend a measure of strategic protection [to unprotected speech] in order to ensure sufficient breathing space for protected speech” (citation omitted) (internal quotation marks omitted)). Put differently, subdivision 2 regulates within an area of expression that lies at the heart of the First Amendment— speech that is critical of the government— and fails to provide sufficient “ ‘breathing space’ ” to core, protected expression. Hepps, 475 U.S. at 778, 106 S.Ct. 1558 (quoting New York Times Co. v. Sullivan, 376 U.S. 254, 272, 84 S.Ct. 710, 11 L.Ed.2d 686 (1964)).
As the Supreme Court has recognized, an animating principle of the First Amendment was to limit the government’s ability to suppress dissident and minority expression. See Roth, 354 U.S. at 484, 77 S.Ct. 1304; see also Citizens United v. FEC, 558 U.S. 310, 130 S.Ct. 876, 898, 175 L.Ed.2d 753 (2010) (“Premised on mistrust of governmental power, the First Amendment stands against attempts to disfavor certain subjects or viewpoints.”). Substantial historical evidence also supports the view that, at the time the First Amendment was ratified, the public understood the freedom of speech and the freedom of the press to encompass an unrestrained right of free discussion of government affairs and public officials. See Zechariah Chafee, Free Speech in the United States 19 (1941); see also Burson v. Freeman, 504 U.S. 191, 196, 112 S.Ct. 1846, 119 L.Ed.2d 5 (1992) (plurality opinion) (“ ‘[Tjhere is practically universal agreement that a major purpose of th[e] [First] Amendment was to protect the free discussion of governmental affairs.’ ” (quoting Mills v. Alabama, 384 U.S. 214, 218, 86 S.Ct. 1434, 16 L.Ed.2d 484 (1966))).
Commentators have observed that the First Amendment was responsive in part to the law of seditious libel, as developed by the English Court of the Star Chamber, which made it a crime for citizens to publish or make comments that were critical of the King. See Erwin Chemerinsky, Constitutional Law: Principies and Policies § 11.1.1, at 923 (3d ed.2006); Thomas M. Cooley, A Treatise on the Constitutional Limitations Which Rest Upon the Legislative Power of the States of the American Union 342-43 (1868). Truth was not a defense to a charge of seditious libel. In fact, the more truth associated with the libelous statement, the greater the libel and the harm to the government. See John E. Nowak & Ronald Rotunda, Constitutional Law § 16.3, at 1266 (8th ed.2010). Based on that history, one commentator observed that the First Amend*121ment was ratified in part “to wipe out the common law of sedition, and make further prosecutions for criticism of the government, without any incitement to law-breaking, forever impossible in the United States of America.” Chafee, supra, at 21; see also Beauharnais v. Illinois, 343 U.S. 250, 272, 72 S.Ct. 725, 96 L.Ed. 919 (1952) (Black, J., dissenting) (“[T]he First Amendment repudiated seditious libel for this country.”).
Professor Chafee’s account of the First Amendment is arguably in tension with the Sedition Act of 1798, which Congress passed just 7 years after the First Amendment’s ratification. The Sedition Act criminalized the publication of “false, scandalous and malicious writing or writings against the government of the United States, or either house of the Congress of the United States, or the President of the United States, with intent to defame ... or to bring them ... into contempt or disrepute.” Sedition Act of 1798, ch. 74, 1 Stat. 596. Following its passage, however, the Act met widespread, vociferous opposition — including by Thomas Jefferson and First Amendment drafter James Madison — “reflecting] a broad consensus that the Act, because of the restraint it imposed upon criticism of government and public officials, was inconsistent with the First Amendment.” New York Times Co., 376 U.S. at 276, 84 S.Ct. 710; see also id. at 274, 84 S.Ct. 710 (noting that the Virginia Resolutions of 1798, drafted by Madison and adopted by the General Assembly of Virginia, protested that the Act was “le-velled against the right of freely examining public characters and measures, and of free communication among the people thereon, which has ever been justly deemed the only effectual guardian of every other right” (citation omitted)). Indeed, Congress later repaid fines levied in the prosecution of the Sedition Act on the ground that the Act itself was unconstitutional. See id. at 276, 84 S.Ct. 710 (citing Act of July 4, 1840, c. 45, 6 Stat. 802, accompanied by H.R.Rep. No. 86, 26th Cong., 1st Sess. (1840)). The Court therefore declared in New York Times that, “[a]lthough the Sedition Act was never tested in [the Supreme] Court, the attack upon its validity has carried the day in the court of history.” Id.
The point of the foregoing discussion is not to conclusively resolve the historical debate over the primary motivation animating the ratification of the First Amendment, but rather to highlight the indisputable principle that criticism of the government — and those who run it — is at the core of the First Amendment. The Supreme Court has recognized as much: “[c]riticism of government is at the very center of the constitutionally protected area of free discussion[, and] [c]riticism of those responsible for government operations must be free, lest criticism of government itself be penalized.” Rosenblatt v. Baer, 383 U.S. 75, 85, 86 S.Ct. 669, 15 L.Ed.2d 597 (1966). Put differently, “[i]t is vital to our form of government that citizens and press alike be free to discuss and, if they see fit, impugn the motives of public officials.” Janklow v. Newsweek, Inc., 788 F.2d 1300, 1305 (8th Cir.1986); see also Snyder v. Phelps, — U.S. -, 131 S.Ct. 1207, 1215, 179 L.Ed.2d 172 (2011) (“[S]peech concerning public affairs is more than self-expression; it is the essence of self-government.” (citation omitted)). The statute at issue here, Minn. Stat. § 609.505, subd. 2, punishes precisely the type of speech that is at the “very center” of the First Amendment: statements critical of government officials — in this case, peace officers. Cf. Gray v. Udevitz, 656 F.2d 588, 591 (10th Cir.1981) (collecting cases holding that police officers are considered public officials under the First Amendment).
*122Because subdivision 2 regulates within an area of core First Amendment expression, it risks chilling valuable speech unless it provides sufficient breathing space to prevent self-censorship or suppression. Gertz v. Robert Welch, Inc., 418 U.S. 323, 342, 94 S.Ct. 2997, 41 L.Ed.2d 789 (1974). That is, in order to prevent the chilling of truthful speech on a matter of public concern — police misconduct — subdivision 2 must contain either “[e]xacting proof requirements,” Madigan, 538 U.S. at 620, 123 S.Ct. 1829, such as a heightened mens rea, New York Times Co., 376 U.S. at 279-80, 84 S.Ct. 710; a showing of specific harm, S.F. Arts & Athletics, Inc. v. U.S. Olympic Comm., 483 U.S. 522, 539-41, 107 S.Ct. 2971, 97 L.Ed.2d 427 (1987); or a showing of materiality, United States v. Lepowitch, 318 U.S. 702, 704, 63 S.Ct. 914, 87 L.Ed. 1091 (1943); or contain some other “limitations of context” that help to ensure that “the statute does not allow its threat of ... criminal punishment to roam at large,” Alvarez, 132 S.Ct. at 2555 (Breyer, J., concurring). Given the breadth and practical application of subdivision 2, the statute fails to provide sufficient breathing space for core First Amendment speech.
The key risk posed by subdivision 2 — a criminal statute — is that legitimate, truthful criticism of public officials will be suppressed for fear of unwarranted prosecution. “[E]ven minor punishments can chill protected speech.” Ashcroft v. Free Speech Coalition, 535 U.S. 234, 244, 122 S.Ct. 1389, 152 L.Ed.2d 403 (2002); see also Alexander v. United States, 509 U.S. 544, 565, 113 S.Ct. 2766, 125 L.Ed.2d 441 (1993) (Kennedy, J., dissenting) (“There can be little doubt that regulation and punishment of certain classes of unprotected speech have implications for other speech that is close to the proscribed line, speech which is entitled to the protections of the First Amendment.”). Thus, the mere threat of prosecution may cause some would-be government critics to refrain from voicing their legitimate criticism, “because of doubt whether [their statement] can be proved in court or fear of the expense of having to do so.” New York Times Co., 376 U.S. at 279, 84 S.Ct. 710; cf. James Madison, Report on the Virginia Resolutions, Jan. 1800, in 5 The Founders’ Constitution 141, 145 (Philip B. Kurland & Ralph Lerner, eds., 1987) (“[WJhere simple and naked facts alone are in question, there is sufficient difficulty in some cases, and sufficient trouble and vexation in all, of meeting a prosecution from the Government with the full and formal proof necessary in a court of law.”).
To be sure, subdivision 2’s scienter requirement — that the defendant must know that the statement of police misconduct is false — reduces the risk that a person would suppress a truthful report of police misconduct. But, as the Court has explained, the threat of criminal punishment creates a strong chilling effect, and a scienter requirement may be an insufficient “antidote to the inducement to ... self-censorship.” Gertz, 418 U.S. at 342, 94 S.Ct. 2997. In Alvarez, for example, the Court invalidated the Stolen Valor Act on the ground that there was an unreasonable risk of chilling that was “not completely eliminated” by the statute’s heightened scienter requirement because “a speaker might still be worried about being prosecuted for a careless false statement.” Alvarez, 132 S.Ct. at 2555 (Breyer, J., concurring) (emphasis in original); see also id. at 2545 (plurality opinion) (explaining that the First Amendment scienter requirement in defamation and fraud cases should not be relied upon to restrict speech; instead, it “exists to allow more speech, not less”). In particular, Justice Breyer was concerned about the potentially far-reaching applicability of the Stolen Valor Act, which criminalized lies told in “family, so*123cial, or other private contexts,” where little harm would result, and in political contexts, where the risk of selective prosecution is high. Id. at 2555 (Breyer, J., concurring).
Like the Stolen Valor Act, the potentially far-reaching applicability of Minn.Stat. § 609.505, subd. 2, risks significant First Amendment harm. Subdivision 2 authorizes punishment not only for a person who directly reports police misconduct, but also for a person who “causes information [that a peace officer has committed an act of police misconduct] to be communicated to[ ] a peace officer.” Minn.Stat. § 609.505, subd. 2 (emphasis added). The required mental state for “causing] information to be communicated to a peace officer” is not before us in this case, but a privately spoken or written statement could subject a speaker to punishment under subdivision 2. In fact, under subdivision 2’s plain language, a speaker who merely repeats a false report of police misconduct told to him by a friend or family member may be subject to prosecution if the statement is later communicated to an officer whose responsibilities include investigating or reporting police misconduct. Put differently, subdivision 2 does not require a person to communicate the false statement directly to a peace officer, which means that a false statement about police misconduct made on the news, in the privacy of one’s home, or at a social club could potentially subject a person to criminal liability. Subdivision 2 is therefore similar to the type of far-reaching regulation of speech that the Court struck down in Alvarez. See Alvarez, 132 S.Ct. at 2547 (plurality opinion) (“The statute seeks to control and suppress all false statements on this one subject in almost limitless times and settings.”); id. at 2555 (Breyer, J., concurring) (explaining that the Stolen Valor Act did not have “limiting features” and criminalized speech in a wide variety of contexts).
In fact, subdivision 2 creates a greater risk of chilling protected speech than the now-invalidated Stolen Valor Act. Unlike the Stolen Valor Act — which regulated “easily verifiable facts,” Alvarez, 132 S.Ct. at 2552 (Breyer, J., concurring) — subdivision 2 regulates false statements that are not easily or objectively verifiable. The government can readily verify the receipt (or non-receipt) of a military honor or medal, but resolution of a report of police misconduct is far more complicated and will often turn on disputed and objectively ^verifiable facts. In such circumstances, subdivision 2 may cause some complainants to decide that the risk associated with criminal prosecution outweighs the benefit of speaking out against police misconduct, particularly when a speaker justifiably is concerned about “being prosecuted for a careless false statement, even if he does not have the intent required to render him liable.” Alvarez, 132 S.Ct. at 2555 (Breyer, J., concurring). Thus, subdivision 2 creates exactly the type of chilling effect that the First Amendment guards against: a danger that a potential complainant will suppress a statement, believed to be true, for fear that the statement will later be proven false. See Alvarez, 132 S.Ct. at 2553 (Breyer, J., concurring) (noting that a criminal statute must provide sufficient breathing space by “reducing an honest speaker’s fear that he may accidentally incur liability for speaking”).
Finally, even the three dissenters in Alvarez (Justices Alito, Scalia, and Thomas) likely would be skeptical about the constitutionality of subdivision 2. The Alvarez dissent recognized that “there are broad areas in which any attempt by the state to penalize purportedly false speech would present a grave and unacceptable danger of suppressing truthful speech.” Alvarez, *124132 S.Ct. at 2564 (Alito, J., dissenting). For instance, laws regulating false expression near the core of the First Amendment — such as “false statements about philosophy, religion, history, the social sciences, the arts, and other matters of public concern ” — would threaten the chilling “of other, valuable speech.” Id. (emphasis added). Hence, even the Alvarez dissenters acknowledged that false speech on matters of public concern is entitled to protection under the First Amendment.5 Id,.; cf. Snyder, 131 S.Ct. at 1219 (setting aside a jury verdict finding tort liability because the hate speech at issue was on a matter of public concern). As the dissent succinctly stated, “it is perilous to permit the state to be the arbiter of truth.” Alvarez, 132 S.Ct. at 2564.
B.
Having concluded that the speech regulated by Minn.Stat. § 609.505, subd. 2, is entitled to protection under the First Amendment, the next question is whether subdivision 2 is a content-based or content-neutral regulation of speech. If the statute regulates speech based on content, then it is unconstitutional unless it survives strict scrutiny. See Playboy Entm’t Grp., Inc., 529 U.S. at 813, 120 S.Ct. 1878. On the other hand, “regulations that are unrelated to the content of speech are subject to an intermediate level of scrutiny.” See Turner Broad. Sys., Inc. v. FCC, 512 U.S. 622, 642, 114 S.Ct. 2445, 129 L.Ed.2d 497 (1994).
A statute regulates content when it “singles out speech of a particular content and seeks to prevent its dissemination completely.” Va. State Bd. of Pharmacy v. Va. Citizens Consumer Council, 425 U.S. 748, 771, 96 S.Ct. 1817, 48 L.Ed.2d 346 (1976). I agree with the court that subdivision 2 is a content-based restriction on speech because criminality under the statute turns entirely on the subject matter of the speech. The statute does not apply broadly across all categories of false speech. To *125the contrary, it singles out false speech with particular content: false speech communicating police misconduct. See also Republican Party of Minn. v. White, 536 U.S. 765, 774, 122 S.Ct. 2528, 153 L.Ed.2d 694 (2002) (stating that a provision in the Minnesota Code of Judicial Conduct preventing judicial candidates from announcing their views on disputed political or legal issues was a content-based restriction on speech). For that reason, I would conclude that subdivision 2 is a content-based restriction on speech, and is therefore unconstitutional unless it can survive strict scrutiny.6 See Playboy Entm’t Grp., Inc., 529 U.S. at 813, 120 S.Ct. 1878.
III.
Strict scrutiny is a “demanding standard.” Brown v. Entm’t Merchs. Ass’n, - U.S. -, 131 S.Ct. 2729, 2738, 180 L.Ed.2d 708 (2011). It requires the State to prove that Minn.Stat. § 609.505, subd. 2, furthers a compelling government interest and is narrowly tailored to achieve that interest. See Citizens United v. EEC, 558 U.S. 310, 130 S.Ct. 876, 898, 175 L.Ed.2d 753 (2010).
The State asserts that the sole purpose of subdivision 2 is to “reduce the adverse impact on public safety occasioned by the diversion of investigative resources away from resolving legitimate complaints.” The State’s interest in preventing the unwarranted expenditure or diversion of valuable public resources is no doubt a legitimate government interest, and may even be a compelling one. But even assuming that subdivision 2 furthers a compelling government interest, the statute is unconstitutional because it is not narrowly tailored. See R.A.V. v. City of St. Paul, 505 U.S. 377, 395-96, 112 S.Ct. 2538, 120 L.Ed.2d 305 (1992).
First, subdivision 2 is unnecessarily ov-erinclusive; the statute punishes more speech than is necessary to further the statute’s asserted justification. See Brown, 131 S.Ct. at 2741 (invalidating an overinclusive statute as incompatible with the narrow tailoring required by strict scrutiny). Subdivision 2 proscribes all knowingly false statements about police misconduct that are communicated to a peace officer whose responsibilities include investigating complaints of police misconduct, even if the statements at issue do not cause the government to divert any investigative resources. Put differently, even those false police reports that are palpably *126untrue, and do not result in an expenditure of public resources, would violate subdivision 2. As a result, subdivision 2 is an overly broad solution for a narrow problem.
Second, subdivision 2 is unnecessarily underinclusive. See id. at 2740 (invalidating a statute regulating violent video games based in part on its underinclusiveness); City of Ladue v. Gilleo, 512 U.S. 48, 51, 114 S.Ct. 2038, 129 L.Ed.2d 86 (1994) (“[A] regulation of speech may be imper-missibly underinclusive.” (emphasis omitted)). Subdivision 2 is underinclusive because it singles out and discriminates against speech based on its content. When the government passes a statute discriminating against the content of certain types of speech, the existence of less discriminatory alternatives “undercuts] significantly” the government’s defense of the statute. Boos v. Barry, 485 U.S. 312, 329, 108 S.Ct. 1157, 99 L.Ed.2d 333 (1988).
Accordingly, subdivision 2 can survive strict scrutiny only if the State is able to demonstrate that its decision to single out false statements regarding the misconduct of peace officers is “actually necessary” to achieve its asserted compelling interest. Brown, 131 S.Ct. at 2738. The State argues that “[t]here are no adequate content-neutral alternatives for deterring the needless diversion of public safety resources to investigate false reports of crimes.” The State’s argument falls flat because less discriminatory alternatives already exist. For example, Minn.Stat. § 609.505, subd. 1 (2010), prohibits any person from providing knowingly false information regarding the conduct of others to an on-duty peace officer.7 The State does not explain how subdivision 1 — which prohibits all knowingly false statements regarding the conduct of others — fails to advance the State’s interest in preventing the unwarranted diversion of investigative resources. Further, the State could reduce the adverse impact of false reports of police misconduct by punishing truly defamatory statements under Minn.Stat. § 609.765 (2010), which actually prohibits criminal defamation. The “dispositive question” here is whether subdivision 2’s content discrimination is “reasonably necessary to achieve [the State’s] compelling interests; it plainly is not.” R.A.V., 505 U.S. at 395, 112 S.Ct. 2538. A statute “not limited to the [disjfavored topics ... would have precisely the same beneficial effect.” Id. at 396, 112 S.Ct. 2538. Therefore, subdivision 2 fails strict scrutiny.
IV.
Subdivision 2 also fails to survive constitutional scrutiny because, as the court of appeals observed, the statute is viewpoint discriminatory. State v. Crawley, 789 N.W.2d 899, 905 (Minn.App.2010). Indeed, regardless of whether subdivision 2 regulates defamatory speech or knowingly false statements, subdivision 2 is unconstitutional because it is viewpoint discriminatory. See Rosenberger v. Rector & Visitors of Univ. of Va., 515 U.S. 819, 830, 115 S.Ct. 2510, 132 L.Ed.2d 700 (1995) (explaining that viewpoint discrimination “is presumed impermissible”); see also Morse v. Frederick, 551 U.S. 393, 436, 127 S.Ct. 2618, 168 L.Ed.2d 290 (2007) (Stevens, J., dissenting) (stating that a viewpoint-dis*127criminatory statute is “presumed to be unconstitutional” (citation omitted)).
Viewpoint discrimination represents a particularly “egregious” form of content discrimination. Gen. Media Commc’ns, Inc. v. Cohen, 131 F.3d 273, 281 (2d Cir.1997) (citation omitted) (internal quotation marks omitted). When the government engages in viewpoint discrimination, it goes beyond mere regulation of subject matter and regulates speech based upon the particular position or point of view that the speaker wishes to express. See Rosenberger, 515 U.S. at 829, 115 S.Ct. 2510. Absent compelling justification, punishment of speech based on the speaker’s point of view is a “blatant” violation of the First Amendment. Id. at 829, 115 S.Ct. 2510; see Morse, 551 U.S. at 436, 127 S.Ct. 2618 (Stevens J., dissenting) (“[Cjensorship that depends on the viewpoint of the speaker[ ] is subject to the most rigorous burden of justification.”).
An example of viewpoint-discriminatory speech regulation occurred in R.A.V., a case in which the Supreme Court examined a St. Paul ordinance that targeted “fighting words” that the speaker “knows or has reasonable grounds to know arouses anger, alarm or resentment in others on the basis of race, color, creed, religion or gender.” 505 U.S. at 380, 112 S.Ct. 2538. The Court held the ordinance facially unconstitutional because it was content- and viewpoint-discriminatory, and it failed strict scrutiny. In explaining why the challenged law was viewpoint discriminatory, the Court observed that the law selectively targeted certain racist, sexist, and anti-religious speech for punishment, and, as a result, effectively handicapped only one side of the debate on any number of issues:
[Under the St. Paul ordinance,] “fighting words” that do not themselves invoke race, color, creed, religion, or gender— aspersions upon a person’s mother, for example — would seemingly be usable ad libitum in the placards of those arguing in favor of racial, color, etc., tolerance and equality, but could not be used by those speakers’ opponents. One could hold up a sign saying, for example, that all “anti — Catholic bigots” are misbegotten; but not that all “papists” are, for that would insult and provoke violence “on the basis of religion.” St. Paul has no such authority to license one side of a debate to fight freestyle, while requiring the other to follow Marquis of Queens-berry rules.
Id. at 391-92, 112 S.Ct. 2538.
The Supreme Court once again addressed viewpoint discrimination in Lamb’s Chapel v. Ctr. Moriches Union Free Sch. Dist., 508 U.S. 384, 113 S.Ct. 2141, 124 L.Ed.2d 352 (1993). In that case, the Court examined the constitutionality of a New York law permitting school boards to adopt regulations for the use of school property when school was not in session. Lamb’s Chapel, 508 U.S. at 386, 113 S.Ct. 2141. Pursuant to the law, the school board authorized the use of school property for social, civic, or recreational uses, and for use by political organizations. Id. at 387, 113 S.Ct. 2141. However, the board prohibited use of the school by a religious congregation to show a six-part film series containing lectures by Dr. James Dobson regarding Christianity and family values. Id. at 387-88, 113 S.Ct. 2141. Even though the school board’s policy applied to all religious organizations equally, the Court struck down the statute as viewpoint discriminatory. Id. at 393, 113 S.Ct. 2141. The problem, the Court stated, was that other films about family values shown by social, civic, or recreational organizations were permissible under the school board’s policy, while the policy prohibited a religious organization’s at*128tempt to show a film on that topic. Id. at 398-94, 113 S.Ct. 2141. The policy therefore discriminated against religious viewpoints about family values. The rule that emerged from the case was that “the First Amendment forbids the government to regulate speech in ways that favor some viewpoints or ideas at the expense of others.” Id. at 394, 113 S.Ct. 2141 (quoting City Council of L.A. v. Taxpayers for Vincent, 466 U.S. 789, 804, 104 S.Ct. 2118, 80 L.Ed.2d 772 (1984)).
Like the law in R.A.V. and the policy in Lamb’s Chapel, subdivision 2 discriminates based on the viewpoint of the speaker. It criminalizes speech on only one side of the issue of police misconduct: speech that is critical of the conduct of peace officers. It does not prohibit, for example, a third party from using false statements of fact to impugn the credibility of a complainant alleging police misconduct. Nor does it prohibit any party from communicating a false statement of fact supportive of a peace officer. To state the issue differently, the State can prosecute an individual under subdivision 2 for holding a sign at a rally against police brutality falsely stating that “Officer A beat me when I was arrested,” but the State cannot prosecute someone for holding a sign falsely stating that “Officer A has never beat a suspect.” Subdivision 2 targets for punishment only those false statements of fact that are critical of the government; false factual statements seeking to absolve a police officer or impugn a complainant “would seemingly be useable ad libitum.” R.A.V., 505 U.S. at 391, 112 S.Ct. 2538; see also Chaker v. Crogan, 428 F.3d 1215, 1228 (9th Cir.2005) (concluding that a similar, but more narrowly drafted, California statute criminalizing false complaints about police misconduct constituted unconstitutional viewpoint discrimination).
Subdivision 2, however, is even more problematic than the laws at issue in R.A.V. and Lamb’s Chapel because the particular viewpoint that is targeted here by subdivision 2 — anti-government sentiment — is at the core of the First Amendment. See supra Part II.A.2. Individuals who report police misconduct are directly criticizing a public official, typically in relation to the exercise of the official’s public functions and duties. “Suspicion that viewpoint discrimination is afoot is at its zenith when the speech restricted is speech critical of the government,” Ridley v. Mass. Bay Transp. Auth., 390 F.3d 65, 86 (1st Cir.2004), because “[o]ne of the prerogatives of American citizenship is the right to criticize public men and measures,” Baumgartner v. United States, 322 U.S. 665, 673-74, 64 S.Ct. 1240, 88 L.Ed. 1525 (1944). Cf. Schacht v. United States, 398 U.S. 58, 63, 90 S.Ct. 1555, 26 L.Ed.2d 44 (1970) (“[A statute] which leaves Americans free to praise the war in Vietnam but can send persons like Schacht to prison for opposing it, cannot survive in a country which has the First Amendment.”).
Some commentators have observed that viewpoint-discriminatory laws regulating protected areas of speech may be per se unconstitutional. 1 Rodney A. Smolla, Smolla and Nimmer on Freedom of Speech § 3.11, at 3-14 to 3-15 (3d ed.1996). Indeed, in Rosenberger, 515 U.S. 819, 115 S.Ct. 2510, and Lamb’s Chapel, 508 U.S. 384, 113 S.Ct. 2141, the Court invalidated viewpoint-discriminatory laws without analyzing them under strict scrutiny. In this case, I do not need to resolve the uncertainty over the applicable test for viewpoint-discriminatory laws because subdivision 2 fails strict scrutiny. See supra Part III. And, in any event, regardless of whether viewpoint-discriminatory laws must be analyzed under strict scrutiny, it is undisputed that viewpoint discrimination targeting criticism of the government is *129exactly the type of regulation of speech that the First Amendment forbids. Accordingly, subdivision 2 is unconstitutional regardless of the test applicable to viewpoint-discriminatory laws under the First Amendment.
V.
For the foregoing reasons, I would hold that subdivision 2 is an unconstitutional restriction on the freedom of speech under the First Amendment to the United States Constitution. I would therefore affirm the court of appeals, reverse Crawley’s conviction under Minn.Stat. § 609.505, subd. 2, and remand to the district court for conviction and sentencing on the lesser-included offense under Minn.Stat. § 609.505, subd. 1.

. Even if the court is correct that it is not applying the canon of constitutional avoidance to subdivision 2 — a dubious proposition at best — the line of overbreadth cases relied upon by the court still require a limiting construction to be a reasonable interpretation of the challenged statute. See United States v. Stevens, —• U.S.-, 130 S.Ct. 1577, 1591-92, 176 L.Ed.2d 435 (2010) ("[T]his court may impose a limiting construction on a statute only if it is 'readily susceptible' to such a construction. We will not rewrite a ... law to conform it to constitutional requirements.”) (quoting Reno v. Am. Civil Liberties Union, 521 U.S. 844, 884, 117 S.Ct. 2329, 138 L.Ed.2d 874 (1997) (citations omitted) (internal quotation marks omitted)). *117statute what acts shall constitute a crime.” State v. Forsman, 260 N.W.2d 160, 164 (Minn. 1977). It is our job, by contrast, to interpret, apply, and evaluate criminal statutes as written, not to rewrite legislative enactments to ensure that they survive constitutional scrutiny. See Premier Bank v. Becker Dev., LLC, 785 N.W.2d 753, 760 (Minn.2010) (stating that our rules of construction prohibit us from adding words to a statute that "are purposely omitted or inadvertently overlooked”).


. The statute upheld by the court in this case scarcely resembles the statute enacted by the Legislature. The court evaluates the following statute for its compliance with the First Amendment (with the court’s alterations in italics):
Whoever informs, or causes information to be communicated to, a peace officer, whose responsibilities include investigating or reporting police misconduct, that another peace officer, as defined in section 626.84, subdivision 1, paragraph (c), who can be reasonably identified from the statement or its context, has committed an act of police misconduct, knowing that the information is false, is guilty of a crime....
It is one thing to apply a narrowing construction to an ambiguous statute with two or more reasonable constructions to avoid constitutional infirmity. But it is entirely another to add language to an otherwise unambiguous statute. As we have stated, "[i]t is the exclusive province of the [L]egislature to define by


. The court's opinion leaves the reader with the impression that the Supreme Court has encouraged state courts to rewrite statutes to survive First Amendment scrutiny. Nothing could be further from the truth. In fact, the Supreme Court has disapproved of the practice by state courts of rewriting, rather than adopting a reasonable limiting construction of, statutes and ordinances. See Shuttlesworth v. City of Birmingham, 394 U.S. 147, 153, 89 S.Ct. 935, 22 L.Ed.2d 162 (1969); see also Erznoznik v. City of Jacksonville, 422 U.S. 205, 216-17 & nn. 14-15, 95 S.Ct. 2268, 45 L.Ed.2d 125 (1975) (concluding that an ordinance was overbroad under the First Amendment because it was not "susceptible of a narrowing construction” and any limiting construction would require "a rewriting of the ordinance”). In one such case, the Supreme Court recognized a state court’s interpretation of an ordinance as binding, as it had to, but was less than convinced by the unduly narrow interpretation given to the ordinance by the Supreme Court of Alabama:
It is said, however, that no matter how constitutionally invalid the Birmingham ordinance may have been as it was written, nonetheless the authoritative construction that has now been given it by the Supreme Court of Alabama has so modified and narrowed its terms as to render it constitutionally acceptable.... [I]n affirming the petitioner’s conviction in the present case, the Supreme Court of Alabama performed a remarkable job of plastic surgery upon the face of the ordinance.
Shuttlesworth, 394 U.S. at 153, 89 S.Ct. 935.


. The other possibilities are that the statute regulates protected or unprotected speech in a content-neutral fashion, but neither the court nor the parties assert that subdivision 2 is content-neutral.


. The strongest argument in favor of the constitutionality of subdivision 2 is that each of the opinions in Alvarez discussed the potential constitutionality of 18 U.S.C. § 1001 (2006), which makes it a federal crime to “knowingly and willfully” make any "materially false, fictitious, or fraudulent statement or representation” in "any matter within the jurisdiction of the executive, legislative, or judicial branch of the Government of the United States.” See Alvarez, 132 S.Ct. at 2546 (plurality opinion); id. at 2554 (Breyer, J., concurring); id. at 2561 (Alito, J., dissenting). Even so, Alvarez's discussion of section 1001 does not lead to a conclusion that subdivision 2 is constitutional. First, none of the opinions explicitly assert that section 1001 passes First Amendment scrutiny. Rather, Justice Breyer's concurring opinion in Alvarez merely discusses the differences between section 1001 and the Stolen Valor Act, while the plurality and the dissent assume the constitutionality of section 1001 in analyzing the constitutionality of the Stolen Valor Act. See Alvarez, 132 S.Ct. at 2540 (plurality opinion) (rejecting the government’s argument that the assumed constitutionality of section 1001 "leadfs] to the broader proposition that false statements are unprotected when made to any person, at any time, in any context”); id. at 2554 (Breyer, J., concurring) (discussing the fact that section 1001 includes harm and materiality requirements, but rendering no opinion on the constitutionality of the statute); id. at 2561 (Alito, J., dissenting) (assuming the constitutionality of section 1001). Second, by its terms, section 1001 is limited to "materially” false and fraudulent statements, a limitation not present in subdivision 2. See id. at 2554 (Breyer, J., concurring) (discussing the importance of section 1001’s materiality requirement). Third, section 1001 regulates all materially false and fraudulent statements made to government officials within the jurisdiction of the executive, legislative, or judicial branches, no matter the content of the statements or the viewpoints that are expressed. In contrast, subdivision 2 is a content-based regulation that is viewpoint discriminatory. See infra Parts II.B, IV.


. In Alvarez, Justice Breyer analyzed the Stolen Valor Act under "intermediate scrutiny,” which requires a proportional "fit” between the government interest and the restriction on speech. 132 S.Ct. at 2551-52 (Breyer, J., concurring) (citing Bd. of Trustees of State Univ. of N.Y. v. Fox, 492 U.S. 469, 480, 109 S.Ct. 3028, 106 L.Ed.2d 388 (1989)). Nonetheless, intermediate scrutiny is inapplicable here for two reasons. First, Justice Breyer’s concurring opinion does not reject the Court's longstanding rule that content-based regulations of speech are subject to strict scrutiny. Instead, Justice Breyer applied intermediate scrutiny without addressing whether the Stolen Valor Act was a content-discriminatory regulation. Even if Justice Breyer’s opinion had garnered the five or more votes necessary to constitute a majority opinion, we cannot assume that the Court has abandoned its content-based/content-neutral distinction sub si-lentio. See Agostini v. Felton, 521 U.S. 203, 237, 117 S.Ct. 1997, 138 L.Ed.2d 391 (1997) (explaining that the Supreme Court does not implicitly overrule its own precedent, even when five or more Justices express doubt about the precedent in question). Second, Justice Breyer, like the dissenters in Alvarez, concluded that when the government regulates speech at or near the core of the First Amendment, strict scrutiny applies to laws regulating false statements. See Alvarez, 132 S.Ct. at 2552 (Breyer, J., concurring). As I conclude in Part II.A.2, supra, subdivision 2 regulates speech at the core of the First Amendment: statements critical of the government and government officials.


. Minn.Stat. § 609.505, subd. 1, provides:
Whoever informs a law enforcement officer that a crime has been committed or otherwise provides information to an on-duty peace officer, knowing that the person is a peace officer, regarding the conduct of others, knowing that it is false and intending that the officer shall act in reliance upon it, is guilty of a misdemeanor. A person who is convicted a second or subsequent time under this section is guilty of a gross misdemeanor.